                                                                                             Entered on Docket
                                                                                             December 07, 2018
                                                                                             EDWARD J. EMMONS, CLERK
                                                                                             U.S. BANKRUPTCY COURT
                                                                                             NORTHERN DISTRICT OF CALIFORNIA


                                             1
                                             2                                             The following constitutes the order of the Court.
                                                                                           Signed: December 7, 2018
                                             3
                                             4
                                                                                           ________________________________________
                                                                                           Charles Novack
                                             5                                             U.S. Bankruptcy Judge

                                             6
                                             7
                                                                              UNITED STATES BANKRUPTCY COURT
                                             8
                                                                              NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                            10    In re:                                             Case No. 18-42076 CN
                                                                                                     Chapter 11
                                            11    DELTA WATERWAYS, LLC,
                                                                                                     ORDER GRANTING RELIEF FROM
UNITED STATES BANKRUPTCY COURT




                                                                   Debtor.                           THE AUTOMATIC STAY
  For The Northern District Of California




                                            12
                                            13
                                            14
                                                           On November 30, 2018, the court conducted an evidentiary hearing on Creditor Atlantic
                                            15
                                                 Capital Finance Company’s motion for relief from the automatic stay. Atlantic Capital, which is
                                            16
                                                 secured by a deed of trust on Chapter 11 debtor Delta Waterways, LLC’s marina located in
                                            17
                                                 Brentwood, California, contends that there are ample grounds under Bankruptcy Code §§ 362(d)(1)
                                            18
                                                 and (d)(2) to lift the automatic stay and allow it conduct a trustee’s sale. All appearances were noted
                                            19
                                                 on the record, and the following constitutes this court’s findings of fact and conclusions of law under
                                            20
                                                 Federal Rule of Bankruptcy Procedure 7052.
                                            21
                                                           Chapter 11 Delta Waterways, LLC (“Delta Waterways”) operates a marina in Brentwood,
                                            22
                                                 California. Delta Waterways filed its Chapter 11 on September 6, 2018 to stay the foreclosure
                                            23
                                                 proceedings initiated by Atlantic Capital Finance Company (”Atlantic Capital”), which holds the
                                            24
                                                 senior deed of trust against the marina. Atlantic Capital asserts that its secured claim (as of the
                                            25
                                                 petition date) totals $2,300,238.28, and that the marina is worth no more than $2.1 million. Delta
                                            26
                                                 Waterways has not made a post-petition payment to Atlantic Capital under its note, and it has used
                                            27
                                                 Atlantic Capital’s cash collateral without its consent or a court order.
                                            28
                                                                                                     1
                                                 ORDER
                                            Case: 18-42076       Doc# 90     Filed: 12/07/18     Entered: 12/07/18 15:53:51        Page 1 of 7
                                             1          Delta Waterway’s financial management processes can charitably be described as haphazard
                                             2   and incomplete. Kevin Hinman (Delta Waterways’s owner and natural responsible individual)
                                             3   testified that he only occasionally deposited rent money into the Debtor-In-Possession account, and
                                             4   would toss the cash payments into a satchel. He also could not state the amount of funds that Delta
                                             5   Waterway held in its debtor-in-possession account. While Atlantic Capital’s monthly note payment
                                             6   is approximately $14,000 and Delta Waterways’s total monthly operating expenses exceed $25,000,
                                             7   Delta Waterways’s monthly operating reports show gross receipts of no more than $15,000. Its
                                             8   Statement of Financial Affairs indicate that its monthly pre-petition income during 2018 averaged
                                             9   approximately $18,000. The evidence further indicated that Hinman used Delta Waterways’s bank
                                            10   account as his own, used the marina as collateral to secure a $1.2 million debt that he owed to his
                                            11   former spouse1, created a post-petition “Go Fund Me” webpage to solicit funds to finance the
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12   marina’s operations, and regularly relied on friends and family to provide Delta Waterways with
                                            13   post-petition cash to maintain its minimal operations (all without a bankruptcy court order). Simply,
                                            14   Delta Waterways does not dispute that it cannot, under present management and operations, make its
                                            15   monthly note payments to Atlantic. Nor did it propose, in any sensible way, any other form of
                                            16   adequate protection.2
                                            17          Atlantic Capital retained an experienced appraiser, G. Michael Yovino-Young, to value the
                                            18   marina. His testimony, which this court finds to be credible, indicated that the marina has substantial
                                            19   deferred maintenance. Yovino-Young valued the marina at $2,160,000 using the income
                                            20   capitalization approach, and $2,060,000 under the market approach.3 Given the physical state of the
                                            21
                                            22          1
                                                           This junior deed of trust was recorded within two years of the bankruptcy filing and was
                                            23   not disclosed on Delta Waterways’s Statement of Financial Affairs. Hinman testified that his ex-
                                                 wife withdrew the deed of trust post-petition.
                                            24
                                                        2
                                                           Atlantic Capital also contends that Delta Waterway lacks maritime and worker’s
                                            25   compensation insurance. While Atlantic Capital filed the declaration of Douglass Ryder in support
                                                 of these allegations, Ryder did not appear at trial for cross-examination. The court therefore will not
                                            26
                                                 consider his declaration. Hinman did, however, provide some testimony on this subject.
                                            27          3
                                                         The appraiser testified that the marina’s income justified a value of $1,662.500, and he
                                            28   supplemented this amount with a $500,000 valuation of Delta Waterway’s 25 acres of “surplus
                                                                                                    2
                                                 ORDER
                                            Case: 18-42076      Doc# 90     Filed: 12/07/18     Entered: 12/07/18 15:53:51        Page 2 of 7
                                             1   marina’s berth rentals and the lackluster operations of the mini mart, the court believes that the
                                             2   capitalized value is too generous, and it therefore adopts the $2,060,000.00 value.
                                             3            Delta Waterways did not offer any appraiser testimony. Instead, Hinman testified that the
                                             4   marina was worth approximately $2.5 million. Regardless of whether Hinman can opine on this
                                             5   matter under Federal Rule of Evidence 702, he offered no reasoned rationale for his valuation4.
                                             6   Accordingly, this court gives his testimony no weight.
                                             7            Given the $2.060 million valuation, Atlantic Capital contends that it is under-secured.
                                             8   Atlantic Capital offered testimony to demonstrate that a) its pre-petition debt totaled $2,300,238.28,
                                             9   b) Delta Waterways has not made any post-petition payments, and c) it has incurred substantial post-
                                            10   petition attorneys fees and costs that, while not included in its note calculation in Exhibit 3, are
                                            11   nevertheless recoverable under its note and deed of trust. While Delta Waterways contends that
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12   some of the service expenses listed on Exhibit 3 (for example, the engineering, Corelogics, water
                                            13   treatment, Blackwater Diving and Brentwood Disposal expenses) are not recoverable under the note
                                            14   and deed of trust, the court disagrees, and refers the parties to the “Lender’s Expenditures” clause in
                                            15   the deed of trust and the “Attorney’s Fees; Expenses” clause in the parties’ promissory note.5
                                            16                Atlantic Capital is entitled to relief from stay under Bankruptcy Code § 362(d)(1). Section
                                            17   362(d)(1) provides that “On request of a party in interest and after notice and a hearing, the court
                                            18   shall grant relief from stay provided under subsection (a) of this section, such as by terminating,
                                            19   annulling, modifying, or conditioning such stay-(1) for cause, including the lack of adequate
                                            20   protection of an interest in property of such party in interest.” Cause exists here, as Delta Waterways
                                            21
                                            22   land.”
                                            23            4
                                                           During Delta Waterways’s cross examination of Yovino-Young, its attorney raised the
                                            24   issue that Delta Waterways paid approximately $2.7 million for the property in 2010. Given
                                                 Yovino-Young’s extensive 2016 and 2018 appraisals, this court gives no weight to an eight year old
                                            25   purchase price.
                                            26            5
                                                           Even if this court disallowed all such service expenses, including the listed attorney’s fees,
                                            27   the note balance still exceeds the marina’s value. Since Atlantic Capital did not provide the court
                                                 with much in the way of evidence regarding the exact amount of its post-petition attorneys fees and
                                            28   expenses, the court has not considered them in determining whether there is equity in the marina.
                                                                                                       3
                                                 ORDER
                                            Case: 18-42076          Doc# 90     Filed: 12/07/18    Entered: 12/07/18 15:53:51       Page 3 of 7
                                             1   has not offered any credible adequate protection to Atlantic Capital. See Bankruptcy Code § 361.
                                             2   Atlantic Capital is under-secured, and Delta Waterways has not made or realistically offered to make
                                             3   any post-petition payments. Delta Waterways’s unauthorized use of Atlantic Capital’s cash
                                             4   collateral deepens this court’s concerns regarding the lack of adequate protection. See, e.g., In re
                                             5   Madawaska Hardscape Prods., 476 B.R. 200, 215 (Bankr. D.S.C. 2012).
                                             6          The testimony of Lee Greenberg did little to allay Delta Waterways’s problems. While this
                                             7   court was entertained by Greenberg’s template for the marina’s financial revival, his approach was
                                             8   more akin to “Field of Dreams” than a viable Chapter 11 plan of reorganization. Moreover,
                                             9   Greenberg was uncertain whether his proposed funding would be used to cure the Atlantic Capital
                                            10   arrears or pay for the marina’s substantial deferred maintenance and/or his proposed, innovative
                                            11   improvements. Nor was he fully ready to financially commit to a project whose total cost and
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12   success was (to say the least) uncertain. Given the absence or any real or proposed adequate
                                            13   protection, relief from the automatic stay under (d)(1) is warranted. Accordingly, Atlantic Capital’s
                                            14   relief from stay motion under Bankruptcy Code § 362(d)(1) is granted.
                                            15          Atlantic Capital’s motion for relief under § 362(d)(2) is also granted. Section 362(d)(2)
                                            16   authorizes this court to grant relief from the automatic stay “with respect to a stay of an act against
                                            17   property under subsection (a)of this section, if - (A) the debtor does not have any equity in such
                                            18   property; and (B) such property is not necessary to an effective reorganization.” Atlantic Capital has
                                            19   satisfied both elements. As stated above, there is no equity in the marina. In addition, the marina is
                                            20   not necessary to an effective reorganization. An “effective reorganization” requires that there be a
                                            21   reasonable possibility of a successful reorganization within a reasonable time. See United Sav.
                                            22   Ass’n v. Timbers of Inwood Forest Assoc. Ltd., 484 U.S. 365, 376, 98 L.Ed. 2d 740, 108 S.Ct. 626
                                            23   (1988). The Ninth Circuit Bankruptcy Appellate Panel described this element as follows:
                                            24          While it is true that a relief from stay hearing should not be converted into a
                                                        confirmation hearing, the “effective reorganization” requirement enunciated by the
                                            25          Supreme Court . . . requires a showing by a debtor . . . that a proposed or
                                                        contemplated plan is not patently unconfirmable and has a realistic chance of being
                                            26          confirmed. Courts usually require the debtor to do more than manifest
                                                        unsubstantiated hopes for a successful reorganization. Recently, a bankruptcy court
                                            27          summarized the cases interpreting § 362(d)(2)(B) and Timbers and concluded that the
                                                        burden of proof is a “moving target which is more difficult to attain as the Chapter 11
                                            28          case progresses.” That court concluded that the burden can be separated into four
                                                                                                     4
                                                 ORDER
                                            Case: 18-42076      Doc# 90      Filed: 12/07/18     Entered: 12/07/18 15:53:51        Page 4 of 7
                                             1          stages based upon when the creditor requests relief from the automatic stay. In the
                                                        early stage of the case, “the burden of proof . . . is satisfied if the debtor can offer
                                             2          sufficient evidence to indicate that a successful reorganization within a reasonable
                                                        time is “plausible.” Near the expiration of the exclusivity period, “the debtor must
                                             3          demonstrate that a successful reorganization within a reasonable time is “probable.”
                                                        After the expiration of the exclusivity period, “the debtor must offer sufficient
                                             4          evidence to indicate that a successful reorganization within a reasonable time is
                                                        “assured.” Regardless of the amount of time a case has been pending, if “the
                                             5          evidence indicates that a successful reorganization within a reasonable time is
                                                        “impossible,” the court must grant relief from the stay.” [citations omitted.] Sun
                                             6          Valley Newspapers v. Sun World Corp. (In re Sun Valley Newspapers), 171 B.R. 71,
                                                        75 (Bankr. 9th Cir. 1994).
                                             7
                                             8          Delta Waterways filed its Chapter 11 case on September 6, 2018, and it must demonstrate
                                             9   that a successful reorganization within a reasonable time is plausible. Webster’s New Collegiate
                                            10   Dictionary defines the term “plausible” as “appearing worthy of belief.”
                                            11          Delta Waterways filed its Chapter 11 plan of reorganization on November 28, 2018 (the
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12   “Plan”), and it does not plausibly demonstrate that Delta Waterways can successfully reorganize with
                                            13   a reasonable amount of time. The Plan, as written, is premised on Greenberg investing anywhere
                                            14   from $250,000 to $500,000 (in exchange for an indeterminate percentage in the business), which
                                            15   funds will be used to cure the Atlantic Capital default, make necessary repairs, and develop the
                                            16   marina’s excess acreage into a RV park or vacation center.6 The Plan’s financial projections also
                                            17   heavily rely on the income potential of the much traveled “Forbes Island,” which is presently
                                            18   anchored in the marina’s waters. The court respectfully refers the parties to Yovino-Young’s
                                            19   comments regarding Forbes Island.
                                            20          While Greenberg says that he has the funds to invest, the only tangible evidence of this is a
                                            21   short letter from J.P.Morgan Chase Bank7 which informed Greenberg that it was providing him with
                                            22   a $600,000 line of credit which is “intended to be used to meet your short-term credit needs . . . .”
                                            23   The November 15, 2018 letter further states that it was not to be “construed to create a commitment
                                            24
                                            25          6
                                                         As stated above, Greenberg was uncertain regarding the exact use of his funds and the
                                                 amount of his eventual investment.
                                            26
                                                        7
                                            27             The JPMorgan letter, dated November 15, 2018 is an exhibit to the Plan, which Delta
                                                 Waterways did not introduce into evidence. Instead, Delta Waterways requested that this court take
                                            28   judicial notice of its filing.
                                                                                                    5
                                                 ORDER
                                            Case: 18-42076      Doc# 90     Filed: 12/07/18     Entered: 12/07/18 15:53:51         Page 5 of 7
                                             1   to lend by JPMC.” Greenberg has no experience operating a marina, and his testimony, while
                                             2   enthusiastic, was more of an artist looking at a blank canvass than a seasoned businessman critically
                                             3   determining whether to invest. In addition, Hinman has demonstrated that he is ill-equipped to
                                             4   manage the marina under any circumstances.
                                             5          While pipe-dreams occasionally do come true, plausible means more than possible. See, e.g.,
                                             6   Ashcroft v. Iqbal, 556 U.S. 662, 678 (1979); Bell Atlantic v. Twomby, 550 U.S. 544 (2007). Delta
                                             7   Waterways offered no real evidence regarding what permits will be necessary to modernize and
                                             8   expand its operations, what further negotiations Greenberg and Delta Waterways need to engage in,
                                             9   the negotiation time lines with the other potential business partners casually mentioned in the Plan
                                            10   (Sam’s Club, SeaStar, Inc. and Big Rigs RV) and how long the work will take. Simply, the evidence
                                            11   presented does not demonstrate that a successful reorganization within a reasonable time is plausible.
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12   Accordingly, Atlantic Capital is granted relief from stay under Bankruptcy Code § 362(d)(2).8
                                            13                                       * * * END OF ORDER * * *
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21          8
                                                            Delta Waterways’s objection to Exhibit 13 is overruled. Exhibit 13 is a “Trustee’s Sale
                                            22   Guarantee” issued by National Title Insurance regarding the marina. Delta Waterways objected to its
                                                 introduction on the grounds that it was not the “best evidence” of the liens against the marina.
                                            23   Federal Rule of Evidence 1002 states in pertinent part that “An original writing . . . is required in
                                            24   order to prove its content unless these rules or a federal statute provides otherwise.” Federal Rule of
                                                 Evidence 1004(d) provides otherwise. This rule states that an original is not required if “(d) the
                                            25   writing . . . is not closely related to a controlling issue.” Delta Waterways does not contend that
                                                 Atlantic Capital is unsecured, and Atlantic Capital used this exhibit to demonstrate that the marina
                                            26   serves as collateral (both voluntarily and otherwise) for several other obligations, including
                                            27   Hinman’s personal tax obligations. The existence of these liens does not alter this court’s finding
                                                 that there is no equity in the marina (or, for that matter, any other finding of fact or conclusion of law
                                            28   herein).
                                                                                                     6
                                                 ORDER
                                            Case: 18-42076      Doc# 90      Filed: 12/07/18     Entered: 12/07/18 15:53:51        Page 6 of 7
                                             1   Case No. 18-42076 CN
                                                                                      COURT SERVICE LIST
                                             2
                                             3
                                                 Delta Waterways, LLC
                                             4   P.O. Box 622
                                                 Knightsen, CA 94548
                                             5
                                             6
                                                 Other recipients are ECF participants.
                                             7
                                             8
                                             9
                                            10
                                            11
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                 7
                                                 ORDER
                                            Case: 18-42076     Doc# 90      Filed: 12/07/18   Entered: 12/07/18 15:53:51   Page 7 of 7
